The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kusuura, US 2011/0144547 A1, which discloses a motor 20 coupled to first and second limb members to form a joint (Figure 2B); rechargeable batteries 30 and 40, with capacitor 40 potentially serving as the only electric power source (paragraph 0063); and a recharging circuit configured to supply first electrical energy converted from kinetic energy by the motor 20 to recharge the battery or capacitor 40 (abstract; Figures 4A-4E).  The first electrical energy is greater than second electrical energy supplied from the capacitor 40 as evidenced by the fact that some of the first electrical energy is instead dissipated through a resistor 50 (paragraphs 0009, 0014, 0037, 0045) or indirectly sent to recharge battery 30 (paragraphs 0015, 0048).  The controller 80 selectively enables and disables the recharging circuit relative to threshold state of charge (paragraphs 0037-0038, 0040, 0045, 0052) in that voltage across the capacitor 40 is a measure of its state of charge since charge is directly proportional to voltage.  Regarding claims 2-5, the regenerative mode (conversion of kinetic energy into electrical energy) occurring during 70 measuring a component in the direction of gravity (paragraphs 0014, 0016, 0039-0040).  Regarding claim 6, since counter EMF of the motor 20 (paragraph 0034) is proportional to rotational speed of the armature and since capacitor energy varies directly with its voltage, there is a correspondence between the first electrical energy and CEMF and between the second electrical energy and capacitor voltage.
Claims 7, 11-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura, US 2011/0144547 A1.  Regarding claims 7 and 17, down-converting a voltage would have been obvious in order to match the voltage associated with battery 30 (paragraph 0048, last sentence), with elements 30 and 40 viewed collectively as the rechargeable battery.  Regarding claims 11 and 21, first and second energy thresholds would have been immediately obvious, if not inherent, from the stationary condition of motor 20 discussed in paragraphs 0015 and 0048 so as to help “increase the battery operating period” even when the motor is generating little or no energy.
Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuura, US 2011/0144547 A1, in view of Karlovich, US 2015/0075575 A1.  Kusuura lack a brake chopper, but such was well known in the art at the effective date of the present invention for electric motors and power regeneration, as evidenced by paragraph 0189 of Karlovich.  To incorporate such a feature into Kusuura would have been obvious in order to impart enhanced control of the motor 20, with motivation (to combine) provided by Kusuura’s use of switch SW4 and resistor 50 to dissipate some of the generated energy.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the amended and new claims.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774